UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 13, 2017 PDF SOLUTIONS, INC. (Exact name of registrant as specified in its charter) 000-31311 (Commission File Number) Delaware 25-1701361 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 333 West San Carlos Street, Suite 1000 San Jose, CA 95110 (Address of principal executive offices, with zip code) (408) 280-7900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02. Results of Operations and Financial Condition Item 9.01. Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX Item 2.02. Results of Operations and Financial Condition. On February 13, 2olutions (the “ Company ”) issued a press release regarding its financial results and certain other information related to the fourth fiscal quarter and year ended December 31, 2016. The Company also posted on the Investor Relations section of its website ( www.pdf.com ) a management report with regard to the quarter and fiscal year ended December 31, 2016. Copies of the press release and management report are attached to this report as Exhibit 99.1 and 99.2, respectively. Information on the website is not, and will not be deemed, a part of this report or incorporated into any other filings the Company makes with the Securities and Exchange Commission. The information in this Item 2.02, including Exhibits 99.1 and 99.2, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), or otherwise subject to the liabilities under that Section, and shall not be deemed incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated February 13, 2017, regarding financial results and certain other information related to the fourth fiscal quarter and year ended December 31, 2016. Management Report by PDF Solutions, Inc. as of February 13, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PDF SOLUTIONS, INC. (Registrant) By: /s/Gregory C. Walker Gregory C. Walker VP, Finance, and Chief Financial Officer (principal financial and accounting officer) Dated: February 13, 2017 EXHIBIT INDEX Exhibit No. Description Press Release dated February 13, 2017, regarding financial results and certain other information related to the fourth fiscal quarter and year ended December 31, 2016. Management Report by PDF Solutions, Inc. as of February 13, 2017
